DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots  et al., U.S. Pub No: US 20130173655 A1 (Hereinafter “Hoots”) in view of Deprey et al., U.S. Patent No: US 9514199 B1 (Hereinafter “Deprey”).

Regarding claim 1, Hoots discloses A method for retrieving data stored in a data source at pages having a predetermining size (Hoots. See paragraph [0004], wherein the system receives a search query from a user and divides the total count of the search results data that matches the query into pages), wherein the method comprises: 
receiving, by a computing system, a page request for a new page within a selected data, wherein the selected data is selected from the data source according to a query (Hoots. See paragraph [0030-0035], wherein the request can be , and 
retrieving, by the computing system, candidate data for one or more following pages (Hoots. See paragraph [0035], wherein when the user select a page for example a page number 2 (item 133 in fig.2), the system will retrieve the page. (the data included in the pages corresponds to candidate data for one or more following pages) ), wherein the one or more following pages comprise pages subsequent to the last of one or more previously requested pages up to the new page according to the query, and wherein the query is limited to a retrieval range following the end point of the last of one or more previously requested pages (Hoots. See paragraph [0030-0035] wherein item 133 in fig.2 shows a list of pages (following pages) which included previously requested pages. Examiner note: assuming that a user is clicking/selecting page number 3, the following pages would be 4, 5, 6 and the previously requested pages for example would be 1, 2 as shown in fig.2); 
filtering, by the computing system, the candidate data into the new page according to one or more filtering criteria external to the data source thereby determining an end point of the new page (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. In one example, during step 306, content items that have already been provided for display are identified and omitted from the list of available items. In some implementations, the continuation token includes information on the all content items provided for display during the session); and 
returning, by the computing system, a response to the page request comprising the new page (Hoots. See paragraph [0030-0035] wherein the user action of step 111 does not result in performing the search and retrieving all of the search results again, instead the user action retrieves only the search results for the page requested by the user action).  
Hoots fails to explicitly discloses wherein the page request is associated with a pagination structure comprising an end point in the selected data of a last of one or more previously requested pages within the selected data; 
filtering, by the computing system, the candidate data into the new page according to one or more filtering criteria external to the data source thereby determining an end point of the new page;
causing, by the computing system, the pagination structure to be updated into an updated pagination structure according to the end point of the new page.
Deprey discloses wherein the page request is associated with a pagination structure comprising an end point in the selected data of a last of one or more previously requested pages within the selected data (Deprey see col.3 line [18-22] and col.11 line [3-22], wherein continuation tokens corresponds to the pagination structure and used for paginating content streams);  
filtering, by the computing system, the candidate data into the new page according to one or more filtering criteria external to the data source thereby determining an end point of the new page (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. In one example, during step 306, content items that have already been provided for ;
causing, by the computing system, the pagination structure to be updated into an updated pagination structure according to the end point of the new page (Deprey see col.15 line [34-42], wherein the continuation token may be updated to include identifiers for the items in the first set of items.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hoots to include the page request is associated with a pagination structure comprising an end point in the selected data of a last of one or more previously requested pages within the selected data, as taught by Deprey, this would allow the system to track which content items have been delivered and which have not, particularly when content items are provided for viewing as different pages (Deprey; col.1 line [41-46]).
 
Regarding claim 2, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, the page request associated with the pagination structure, wherein the pagination structure comprises a start point and an end point in the selected data of each of the one or more previously requested pages (Deprey see col.11 line [3-22], wherein continuation tokens corresponds to the pagination structure and used for paginating content streams. See ; 
filtering, by the computing system, the candidate data into the one or more following pages according to the one or more filtering criteria thereby determining a start point and an end point of the one or more following pages (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. In one example, during step 306, content items that have already been provided for display are identified and omitted from the list of available items. In some implementations, the continuation token includes information on the all content items provided for display during the session. See also Hoots paragraph [0035] and fig.2, wherein item 133 in fig.2 corresponds to candidate data for one or more following pages which has tart point and end point)); and  
DE820160504US01causing, by the computing system, the pagination structure to be updated into the updated pagination structure according to the start point and the end point of the one or more following pages (Deprey see col.15 line [34-42], wherein the continuation token may be updated to include identifiers for the items in the first set of items.).  

Regarding claim 3, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose displaying the new page onto a monitor in response to the response to the page request (Hoots. See paragraph [0004] wherein accept an action from the user selecting a page of search results data to display).  

Regarding claim 4, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, the page request from a further computing system over a communication network  (Deprey see col.11 line [35-49], wherein Server 104 may receive requests from user-operated client devices 108a 108e); and 
returning, by the computing system, the response to the page request to the further computing system over the communication network (Hoots. See paragraph [0030-0035] wherein the user action of step 111 does not result in performing the search and retrieving all of the search results again, instead the user action retrieves only the search results for the page requested by the user action). 
 
Regarding claim 5, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, the page request comprising the pagination structure (Hoots. See paragraph [0030-0035], wherein the request can be when the user select for example a page number (item 133 in fig.2). The result pages are selected data that satisfy the user query and selected from the databased (data source)); and 
returning, by the computing system, the response to the page request, wherein the response comprises the updated pagination structure (Deprey see col.15 line [34-42], wherein the continuation token may be updated to include identifiers for the items in the first set of items.).  

Regarding claim 7, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose iterating, until completing the new page by the computing system, a loop (Hoots, see paragraph [0003-0004] and fig.4 step 112, wherein the mothed can be repeated (loop)) comprising: 
retrieving, by the computing system, the candidate data according to the query limited to the retrieval range following the end point of the last one or more previously requested pages at a first iteration of the loop ( Hoots. See paragraph [0035] and fig.4 step 114, wherein when the user select a page for example a page number 2 (item 133 in fig.2), the system will retrieve the page. (the data included in the pages corresponds to candidate data for one or more following pages); and 
retrieving, by the computing system, the candidate data according to the query limited to a retrieval range following an end point of the candidate data at a previous iteration of the loop and having a size corresponding to missing data for completing the new page (Hoots. See paragraph [0035] and fig.4 step 114, wherein when the user select a page for example a page number 2 (item 133 in fig.2), the system will retrieve the page. (the data included in the pages corresponds to candidate data for one or more following pages). 

Regarding claim 8, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, the page request for a user (Hoots. See ; and 
determining, by the computing system, the filtering criteria according to the user (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. Wherein the information of the continuation token indicate items that previously viewed by the user).  

Regarding claim 9, the combination of Hoots and Deprey teach all the features of claim 1 as outline above.  The combination of Hoots and Deprey further disclose retrieving, by the computing system, at least part of the one or more following pages from cached data stored in the computing system in association with the query (Hoots. See paragraph [0004, 0018], wherein fetched search results (at least part of the one or more following pages) and the query are cached as claimed); and 
adding, by the computing system, at least part of the candidate data to the cached data in association with the query  (Hoots. See paragraph [0004, 0018], wherein fetched search results (at least part of the one or more following pages) and the query are cached as claimed).  

Regarding claim 10, the combination of Hoots and Deprey teach all the features of claim 9 as outline above.  The combination of Hoots and Deprey further disclose wherein retrieving candidate data comprises: retrieving, by the computing system, the candidate data from the data source according to the query limited to the retrieval range following the at least part of the one or more following pages being retrieved from the cached data (Hoots. See paragraph [0030-0035] wherein item 133 in fig.2 shows a list of pages (following pages) which included previously requested pages. Examiner note: assuming that a user is clicking/selecting page number 3, the following pages would be 4, 5, 6 and the previously requested pages for example would be 1, 2 as shown in fig.2).
  
Regarding claim 11, the combination of Hoots and Deprey teach all the features of claim 2 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, a further page request for a current one of the one or more previously requested pages (Hoots. See paragraph [0018], wherein the user can select a page that previously fetched (previously requested pages));  
DE820160504US01extracting, by the computing system, a start point and an end point of the current one of the one or more previously requested pages from the pagination structure (Deprey see col.3 line [18-22] and col.11 line [3-22], wherein continuation tokens corresponds to the pagination structure and used for paginating content streams); 
retrieving, by the computing system, further candidate data for the current one of the one or more previously requested pages from the data source according to the query limited to a further retrieval range from the start point to the end point of the current one of the one or more previously requested pages (Hoots. See paragraph [0035], wherein when the user select a page for example a page ; 
filtering, by the computing system, the further candidate data into the current one of the one or more previously requested pages according to the one or more filtering criteria (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. In one example, during step 306, content items that have already been provided for display are identified and omitted from the list of available items. In some implementations, the continuation token includes information on the all content items provided for display during the session); and 
returning, by the computing system, a further response to the further page request comprising the current one of the one or more previously requested pages  (Hoots. See paragraph [0030-0035] wherein the user action of step 111 does not result in performing the search and retrieving all of the search results again, instead the user action retrieves only the search results for the page requested by the user action).  
Claims 14-17 are rejected under the same rationale as claims 1-4.  

Claims 18-20 are rejected under the same rationale as claims 1-3. Further in claim 18, The combination of Hoots and Deprey further disclose one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices (Hoots, see paragraph [0005]).


Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots in view of Deprey and further in view of Rider et al., U.S. Pub. No: US 20140298155 A1 (Hereinafter “Rider”).

Regarding claim 6, the combination of Hoots and Deprey teach all the features of claim 5 as outline above.  The combination of Hoots and Deprey further disclose receiving, by the computing system, the page request comprising the pagination structure (Hoots. See paragraph [0030-0035], wherein the request can be when the user select for example a page number (item 133 in fig.2). The result pages are selected data that satisfy the user query and selected from the databased (data source)). 
The combination of Hoots and Deprey fail to explicitly disclose wherein the pagination structure is in encrypted form; 
decrypting, by the computing system, the pagination structure; 
encrypting, by the computing system, the updated pagination structure to put the updated pagination structure in encrypted form; and 
returning, by the computing system, the response to the page request comprising the updated pagination structure in encrypted form.  
Rider discloses wherein the pagination structure is in encrypted form (Rider, see paragraph [0031], wherein the query include some values (the pagination structure) and they can be encrypted); 
decrypting, by the computing system, the pagination structure (Rider, see paragraph [0031], wherein the query include some values (the pagination structure) and they can be encrypted. Examiner not: since the request can be encrypted, the system obviously would have to decrypt the request to read the values and the query string); 
encrypting, by the computing system, the updated pagination structure to put the updated pagination structure in encrypted form (Rider, see paragraph [0031], wherein the query include some values (the pagination structure) and they can be encrypted. Examiner not: since the request can be encrypted, it would been obvious encrypt the result and send it to user); and 
returning, by the computing system, the response to the page request comprising the updated pagination structure in encrypted form (Rider, see paragraph [0031], wherein the query include some values (the pagination structure) and they can be encrypted. Examiner not: since the request can be encrypted, it would been obvious encrypt the result and send it to user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hoots and Deprey to include wherein the pagination structure is in encrypted form, as taught by Rider, this would allow the system to allow different paging mechanisms for different form factors. The use of the <PAGING> tag may also allow a dedicated and simpler method for application developers to control paging events and data (Rider; paragraphs [0009]).

Regarding claim 12, the combination of Hoots and Deprey teach all the features of claim 2 as outline above.  The combination of Hoots and Deprey further disclose retrieving still further candidate data for the fresh version of the one or more previously requested pages from the data source according to the query limited to a still further retrieval range determined according to the pagination structure (Hoots. See paragraph [0035], wherein when the user select a page for example a page number 2 (item 133 in fig.2), the system will retrieve the page. (the data included in the pages corresponds to candidate data for one or more following pages) ); 
filtering the still further candidate data according to the one or more filtering criteria thereby determining the start point and the end point of the fresh version of the one or more previously requested pages (Deprey see col.15 line [43-50], wherein the set of content items is filtered according to the information of the continuation token. In one example, during step 306, content items that have already been provided for display are identified and omitted from the list of available items. In some implementations, the continuation token includes information on the all content items provided for display during the session); and 
adding the start point and the end point of the fresh version of the one or more previously requested pages to the fresh version of the pagination structure (Deprey, see col.13 line [41-50], wherein The viewed item are marked as previously displayed, adding items/content that been already viewed to a bucket).
The combination of Hoots and Deprey fail to explicitly disclose receiving, by the computing system, the page request comprising a size of the new page and being associated with the pagination structure comprising the size of the one or more previously requested pages;
in response to the size of the new page being different from the size of the one or more previously requested pages, creating, by the computing system, a fresh version of the pagination structure comprising a start point and an end point of a fresh version of the one or more previously requested pages corresponding to the one or more previously requested pages, wherein creating, by the computing system.
Rider discloses receiving, by the computing system, the page request comprising a size of the new page and being associated with the pagination structure comprising the size of the one or more previously requested pages (see paragraph [0040], wherein the request can include the number of item the user wants view per page for the current page. Examiner note: the size of the one or more previously requested pages can be the old number the user before changing items listings on the current page); 
in response to the size of the new page being different from the size of the one or more previously requested pages, creating, by the computing system, a fresh version of the pagination structure comprising a start point and an end point of a fresh version of the one or more previously requested pages corresponding to the one or more previously requested pages, wherein creating, by the computing system (see paragraph [0040], wherein the new page with the new number of item that been chosen by the use is corresponds to the fresh version ). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hoots and Deprey to include wherein the pagination structure is in encrypted form, as taught by Rider, this would 


13. The method of claim 12, wherein creating, by the computing system, the fresh version of the pagination structure comprises:
repeating, for each of one or more pairs of a first fresh version of the one or more previously requested pages and a consecutive second fresh version of the one or more previously requested pages  (Hoots, see paragraph [0003-0004] and fig.4 step 112, wherein the mothed can be repeated (loop)); 
setting a start point of the still further retrieval range for the pair according to one of the one or more previously requested pages immediately before the consecutive second fresh version of the one or more previously requested pages (Deprey, see col.13 line [41-50], wherein The viewed item are marked as previously displayed, adding items/content that been already viewed to a bucket); and 
setting an end point of the still further retrieval range for the pair according to one of the one or more previously requested pages immediately after the first fresh version of the one or more previously requested pages (Deprey, see col.13 line [41-50], wherein The viewed item are marked as previously displayed, adding items/content that been already viewed to a bucket).

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1)	Applicant argues that Examiner states that the data included in the pages, as disclosed by Hoots, corresponds to the claimed candidate data for one or more following pages. Applicant respectfully disagrees. First, this interpretation ignores the plain language of the claims and treats as equivalent limitations that are, on their face, different (it renders claim language superfluous). Second, candidate data refers to entries of a new page and are determined based on applying a filtering function to data of the new page and the one or more pages after the new page; whereas data in included in the pages, as disclosed by Hoots, refers to data in the original pagination structure.

	(1) Examiner respectfully disagrees.
 	First, in light of the applicant’s specification and based on the broadest reasonable interpretation, candidate data can be a data result based on a query. Therefore, as disclose by Hoot, in paragraph [0035] for example, the selecting of a page can be the request wherein the data result of selecting the page would be the candidate data.  
Second, applicant states in the augments that “candidate data refers to entries of a new page…..”. However, there is nothing in the claim nor in the specification disclose that the candidate data refers to entries of a new page.    



	(2) Examiner respectfully disagrees.
 	Examiner’s example is only giving to explain the system of Hoot. Hoots, paragraph [0030-0035] wherein item 133 in fig.2 shows a list of pages (following pages) which included previously requested pages. Examiner note: assuming that a user is clicking/selecting page number 3, the following pages would be 4, 5, 6 and/or the previously requested pages for example would be 1 and/or 2 as shown in fig.2.  Since previously requested page in the above example can be page 2, it is obvious that the following page is page 3. Examiner believes that further clarity for claim 1 is needed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MAHER N ALGIBHAH/Examiner, Art Unit 2165
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165